IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


VICTOR KEENAN LEMMONS, JR.,                  : No. 105 WM 2019
                                             :
                    Petitioner               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
JACK DANERI, ESQ.,                           :
                                             :
                    Respondent               :


                                      ORDER



PER CURIAM

      AND NOW, this 31st day of December, 2019, the “Application for Extraordinary

Relief/Suspension of the Great Writ of Habeas Corpus” is DENIED.